United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2287
                                    No. 10-2288
                                    No. 10-2289
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
George R. Chesnut,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 9, 2011
                                 Filed: June 20, 2011
                                  ___________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      George Chesnut appeals from his concurrent seventy-month sentences for
committing five bank robberies, arguing that the district court1 failed to consider the
sentencing factors set forth in 18 U.S.C. § 3553(a), failed to adequately explain the
sentence, and based the sentence on improper factors. We affirm.



      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Between October 2008 and March 2009, Chesnut committed five bank
robberies in three states. To complete the robberies, he entered the bank, approached
a window, and demanded money from the teller. In four of the robberies, Chesnut
pulled back his shirt or jacket to expose the handle of a pistol, revealing to the teller
that he was armed. (It was later discovered that Chesnut was carrying a toy pistol.)
All told, Chesnut stole $43,032.

       Chesnut pleaded guilty to five counts of bank robbery by force, violence, and
intimidation, in violation of 18 U.S.C. § 2113. Pursuant to the 2009 U.S. Sentencing
Guidelines Manual (guidelines), Chesnut’s advisory sentencing range was seventy
to eighty-seven months’ imprisonment.

       The presentence investigation report (PSR) set forth Chesnut’s personal
history, including that Chesnut had served in the U.S. Marine Corps, that his first wife
had died tragically, and that health problems rendered him unable to work. Before
the bank robberies, Chesnut had lived a law-abiding life and had no criminal history.
At sentencing, Chesnut requested a sixty-month sentence. His counsel emphasized
Chesnut’s military service and his lack of criminal record, explaining that financial
troubles had led Chesnut to commit the robberies.

       After hearing arguments, the district court considered the dangerousness of the
robberies and acknowledged Chesnut’s remorse and the financial and emotional
pressures he was facing when he committed the crimes. The district judge related the
story of his father, who had only a first-grade education, but who went on to provide
for his family by any lawful means available to him. Thereafter, the district court
addressed Chesnut’s arguments for a downward variance, acknowledged the
Sentencing Reform Act of 1984 and the provisions of 18 U.S.C. § 3553(a), and
imposed concurrent seventy-month terms of imprisonment.




                                          -2-
       We review the reasonableness of a defendant’s sentence under a “deferential
abuse-of-discretion standard,” ensuring that the district court committed no
significant procedural error and that the sentence is substantively reasonable. Gall
v. United States, 552 U.S. 38, 41, 51 (2007). Procedural error includes failing to
consider the sentencing factors set forth in § 3553(a) and failing to adequately explain
the chosen sentence. Id. at 51. Chesnut argues that the district court failed to set
forth its reasons for the sentence, failed to consider his relevant history and
characteristics, and based the sentence on an improper factor.

       The district court committed no procedural error in sentencing Chesnut. The
district court reviewed the PSR, which set forth the details of Chesnut’s first wife’s
death and his military service. See United States v. Battiest, 553 F.3d 1132, 1135
(8th Cir. 2009) (“[T]he context for the appellate court’s review is the entire
sentencing record, not merely the district court’s statements at the hearing.”
(quotation and citation omitted)). Moreover, the court considered defense counsel’s
request that Chesnut be viewed as someone “with no criminal history who also served
their country in the military. He has worked his entire life, and that sort of gets into
the nature and circumstances of the offense because it was bills, financial troubles,
that brought us to this point.” Sentencing Tr. at 4-5. Finding that the bank robberies
were dangerous and that Chesnut had put the bank employees, the general public, and
himself in harm’s way, the district court concluded that a downward variance was
inappropriate:

      And that is the problem, . . . with a sentence below the guidelines. You
      know, all things considered, the provisional range in the guidelines is
      really, really fair in this case for your client considering the nature of the
      offenses, the danger imposed, and the impact on society. In my view,
      this is one of those circumstances where, in fact, the guidelines have in
      their advisory capacity, not mandatorily, have worked to the great
      benefit of this defendant. . . . The guidelines in the oh so awesomely
      tough federal court has shaken out very, very fair for your client, for you
      Mr. Chesnut, considering the circumstances.


                                           -3-
Id. at 14. We find no error in the district court’s explanation of Chesnut’s sentence
or its consideration of Chesnut’s personal history and characteristics. See Rita v.
United States, 551 U.S. 338, 356-57 (2007) (“[W]hen a judge decides simply to apply
the Guidelines to a particular case, doing so will not necessarily require lengthy
explanation.”).

       Moreover, the district judge’s mention of his father’s struggle with making
ends meet does not render Chesnut’s sentence unsound. The comments were made
in the context of trying to understand why Chesnut, a previously law-abiding man
who had fallen on hard times, would choose to rob banks when the consequences of
such crimes were so great. Thus, the record does not support Chesnut’s contention
that the district court gave significant weight to an improper factor.

       Having found no procedural error, we next consider the substantive
reasonableness of Chesnut’s sentence. “Where, as here, the sentence imposed is
within the advisory guideline range, we accord it a presumption of reasonableness.”
Battiest, 553 F.3d at 1136 (internal alterations, quotation, and citation omitted).
Giving due deference to the district court’s decision that the § 3553(a) factors, on the
whole, justify Chesnut’s sentence, our review of the record reveals no abuse of the
district court’s considerable sentencing discretion and no basis for concluding that the
sentence, which is at the bottom of the advisory guidelines range, is substantively
unreasonable.

      The sentence is affirmed.
                      ______________________________




                                          -4-